Citation Nr: 1519285	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-44 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for a skin disability of the bilateral feet, to include trench foot.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to April 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009, March 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  A May 2009 rating decision, in pertinent part, denied of entitlement to service connection for a left knee disability.  A March 2010 rating decision, in pertinent, part denied entitlement to service connection for bilateral pes planus and bilateral trench foot.  Finally, entitlement to a TDIU was raised in conjunction with an October 2010 rating decision which granted entitlement to service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent evaluation.  

The claims herein on appeal were previously before the Board in April 2013.  In the April 2013 decision, the Board granted entitlement to service connection for a right knee disability, denied an increased rating for PTSD, denied entitlement to service connection for residuals of a jaw fracture and remanded entitlement to service connection for a left knee disability, bilateral trench foot and bilateral pes planus for additional development and consideration.  In the April 2013 decision, the Board also found a TDIU claim was raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and remanded such for additional development and consideration.  The claims remanded in the April 2013 Board decision have been returned to the Board for appellate review.

Pursuant to the April 2013 Board remand, the Veteran was requested to provide additional information in support of the TDIU issue on appeal by VA correspondence dated in June 2013 and that by correspondence dated in September 2013 he was informed that the TDIU issue had been denied because the requested information had not been provided.  Neither the Veteran nor his representative have expressed disagreement with the September 2013 determination.  It is significant to note, however, that a claim for a TDIU is generally a rating theory and not a separate claim for benefits.  See Rice, 22 Vet. App. at 453-54.  Furthermore, bifurcation of rating theory issues are administrative matters within VA jurisdiction.  Therefore, the Board finds the TDIU issue bifurcated and remanded for additional development in April 2013 is not a claim that may be administratively denied and remains on appeal.

The Board has recharacterized the Veteran's service connection claim for bilateral trench foot more broadly to include any skin disorder affecting the bilateral feet.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a veteran may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

In May 2010, the Veteran testified at a hearing before a Decision Review Officer.  In November 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The transcripts of these hearings are of record.

Additional evidence has been received subsequent to the most recent re-adjudication of the claims, in an August 2013 supplemental statement of the case.  Specifically a February 2015 VA report of hospitalization has been associated with the electronic record in Virtual VA.  The Veteran did not waive review of the additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2014).  However, in light of the favorable decision below, for the left knee claim, there is no need to remand this issue for the additional evidence to be considered.  Additionally, with respect to claims for a skin disability of the bilateral feet and bilateral pes planus, and entitlement to a TDIU, as these issues must be remanded for additional development, the AOJ will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated.

As noted in the April 2013 Board decision, a claim for outpatient dental treatment has been raised by the record, including in an application for medical benefits specific to dental treatment dated in January 1991, but has not been adjudicated by the AOJ with notification of such provided to the Veteran.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral pes planus, entitlement to service connection for a skin disability of the bilateral feet, to include trench foot, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's left knee disability, diagnosed as degenerative arthritis, chondromalacia and a meniscus tear, was incurred during active duty.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability, diagnosed as degenerative arthritis, chondromalacia and a meniscus tear, are met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this decision, the Board grants service connection for degenerative arthritis, chondromalacia and a meniscus tear of the left knee.  This award represents a grant of this specific issue on appeal. Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's directives in the April 2013 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Throughout the pendency of the appeal, and specifically during November 2011 testimony, the Veteran asserted that his left knee disability onset in service, and linked such to in-service marches and kickboxing. 

The evidence of record supports a finding that the Veteran sustained an injury to his left knee in service.  Specifically, a November 1979 service treatment record documented the Veteran struck his left knee on a blunt object.  Also of record is a December 1982, service treatment record, titled, Report of Medical History, which indicated the existence of a trick or locked knee and swollen or painful joints, although such were not specified further.  Nevertheless, this supports the Veteran's statements that his left knee disability onset during service.  As discussed in depth below, the Board finds no reason to doubt the credibility of the statements from the Veteran regarding his left knee problem.  Thus, the element of an in-service injury or disease is met.

The Veteran satisfies the existence of the present disability standard with regard to his left knee disability.  January 2009 VA x-rays revealed mild degenerative joint disease in the left knee with narrowing of the medial compartment and patellofemoral joint space.  A January 2009 VA treatment record noted the Veteran's knees were crepitant on movement and tender along the joints line.  A January 2010 VA treatment recorded stated radiographs revealed minimal degenerative joint disease of the bilateral knees mostly to the medial compartment.  A diagnosis of degenerative arthritis of the left knee was also provided in the June 2010 VA joints examination report.  The June 2013 knee and lower leg VA examiner diagnosed the Veteran with degenerative arthritis, chondromalacia and a meniscus tear of the left knee.  Other VA treatment records documented complaints of left knee pain.  Thus, the Board finds that a current left knee disability, best characterized as degenerative arthritis, chondromalacia and a meniscus tear of the left knee, has been demonstrated.  The question remaining for consideration is whether the Veteran's current disability of degenerative arthritis, chondromalacia and a meniscus tear is related to service.

The Veteran was afforded a VA examination in June 2013 for this claim, pursuant to the April 2013 Board remand, in order to obtain current clinical findings and a nexus opinion.  As to the origin of the Veteran's left knee disability, the June 2013 VA examiner opined that the Veteran's bilateral knee conditions were not caused by, the result of, or aggravated by the Veteran's military service.  The June 2013 VA examiner opined, in part, that the record only showed temporary conditions of a right knee problem and possibly left knee problems during service.  The June 2013 VA examiner further opined, in part, that even if the Veteran participated in long road marches with ill-fitting boots and engaged in kickboxing, such was not a reason to have delayed knee problems.  The June 2013 VA examiner's opinion was obtained in addition to a June 2010 VA opinion already of record.  The June 2010 VA joints examiner opined that the Veteran's degenerative arthritis of the left knee was less likely than not related the service based on the fact that there no complaints of chronic left knee pain and no significant injury to the left knee while in service.  

The June 2010 and June 2013 VA examination reports tend to weigh against the claim; however, notably, the neither VA examiner addressed the Veteran's recollection, as reported in November 2011 testimony, that his left knee problems first onset during service and have continued since service.  Moreover, the Veteran testified, in November 2011, that he did not seek regular treatment for his left knee during service as it was indicated that he just needed to work it out.  

In adjudicating a claim the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran is competent to report that he experienced left knee pain during and since service, as they are based on his experience and personal knowledge that come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  In this case, the Board finds no reason to believe that the statements of the Veteran are less than credible. 

Thus, evidence tends to show a continuity of left knee pain during and since active service.  As the evidence shows that the Veteran presently has degenerative changes of the left knee, 38 C.F.R. § 3.303(b) is a possible avenue for substantiating the claim because arthritis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  Accordingly, although there is some evidence of an intercurrent cause, to include a 1998 motor vehicle accident, the Board finds that the Veteran has a left knee disability, which onset during active service based on a continuity of symptomatology.  Thus, the Board concludes that service connection is warranted for a left knee disability, diagnosed as degenerative arthritis, chondromalacia and a meniscus tear.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability, diagnosed as degenerative arthritis, chondromalacia and a meniscus tear, is granted.


REMAND

The Board finds that the development requested by the Board's April 2013 remand directives was not fully completed with respect to entitlement to a TDIU, a skin disability of the bilateral feet, to include trench foot and bilateral pes planus.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

Pursuant to the April 2013 Board remand, the Veteran was provided with a June 2013 VA skin diseases examination with respect to his claim for a skin disability of the bilateral feet, to include trench foot.  In regard to the Veteran's skin disability of the bilateral feet, the April 2013 Board remand directed the examiner, in pertinent part, to state whether it was at least as likely as not that the Veteran's currently diagnosed bilateral foot onychomycosis and keratoderma was/were caused by or otherwise related to his military service.  However, the resulting June 2013 VA skin examination report did not address the diagnosis of keratoderma.  Accordingly, the Board finds that the June 2013 skin disease examination report is inadequate and an addendum opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In regard to the Veteran's bilateral pes planus, the April 2013 Board remand directed the examiner, in pertinent part, to state whether clear and unmistakable evidence of record established that the Veteran's currently diagnosed bilateral pes planus pre-existed his active duty service.  However, the resulting June 2013 VA flatfoot examination report stated there was not clear and unmistakable evidence that the Veteran had pes planus prior to service in the medical record but given the extent of his bilateral pes planus it would be very unlikely to have not predated service to some extent.  Accordingly, the Board finds that the June 2013 flatfoot examination report is inadequate and another examination is warranted.  Id.  

Additionally, as noted in the introduction section of this decision, the Board finds the TDIU issue remains on appeal.  In the April 2013 remand, the Board requested that the issue of entitlement to a TDIU be adjudicated.  As described above, such as administratively denied, and thus, another remand is warranted to accomplish this action.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from the VA examiner who provided the June 2013 skin disease examination report and related opinion, or suitable substitute.  After reviewing the complete claims file, the examiner must address the following.

For all skin disabilities of the feet, diagnosed proximate to or during the pendency of the appeal, to include keratoderma, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability was present in service, was caused by service, or is otherwise related to service.  The complete record, to include a copy of this remand, and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Consideration should be given to Veteran's theory, to include a December 2013 statement associated with the electronic record within the Veterans Benefits Management System, that many patrols in the rice field of Korea created contact with all kinds of filth and dampness and before he left Korea his toenails began to discolor. 

A complete rationale for all opinions expressed must be provided.

In the event that the VA examiner feels that another VA examination is necessary, such should be scheduled, and the Veteran should be notified of the time and place of the examination.

2.  Schedule the Veteran for an examination, with an examiner other than the June 2013 examiner, who provided the June 2013 flatfoot VA examination report and related opinion, to determine the nature and etiology of the Veteran's bilateral pes planus.  After reviewing the complete electronic claims file, the examiner must address the following: 

Whether the Veteran's bilateral pes planus clearly and unmistakably pre-existed the Veteran's active duty and, if so, whether bilateral pes planus clearly and unmistakably was NOT aggravated therein and, if so, specify the evidence upon which this opinion is based.  

Thorough rationale must be provided for the opinion offered, to include whether any increase identified was due to the natural progression of the disease. 

The examiner is also advised that "aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability and clear and unmistakable evidence is obvious and manifest.

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal, and adjudicate entitlement to a TDIU, bearing in mind that the TDIU claim is considered to be on appeal currently.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


